Citation Nr: 0943792	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for right hand and arm 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Mr. C.C. 


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1974.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
previously remanded to the RO for further development in July 
2007.


FINDING OF FACT

Disability manifested by enthesopathic findings at the right 
elbow, with mild ulnar nerve neuropathy/entrapment and 
associated right hand and arm symptoms is causally related to 
the Veteran's active duty service. 


CONCLUSION OF LAW

Disability manifested by enthesopathic findings at the right 
elbow, with mild ulnar nerve neuropathy/entrapment and 
associated right hand and arm symptoms was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he suffers current right arm and 
hand disability as a result of an inservice injury in 1973.  
He reports he was treated at the base hospital.  Attempts to 
verify the accident and obtain any additional associated 
medical records have not been successful.  However, available 
service treatment records do show that the Veteran was seen 
in April 1973 at the branch dispensary in Beaufort, South 
Carolina for the right arm.  The details of any injury were 
not recorded in the report.  A reference to whirlpool therapy 
was recorded.  An x-ray request, dated three days before, 
referenced studies of the right wrist and hand.  It appears 
that x-rays were within normal limits.  

The Veteran has testified to the details of the 1973 injury, 
and his spouse has also testified (and submitted a separate 
letter) to the effect that she remembers hearing about the 
injury shortly after it happened in 1973.  

The Veteran was afforded a VA examination in August 2008.  
The examiner noted the service treatment records dated in 
April 1974.  The examiner commented that an effort should be 
made to obtain other hospital records from April 1974.  After 
reviewing the claims file, and interviewing and examining the 
Veteran, the examiner offered an opinion that the Veteran had 
a disability manifested by enthesopathic findings at the 
right elbow, with mild ulnar nerve neuropathy/entrapment and 
associated right hand and arm symptoms which was at least as 
likely as not related to service.  In another section of the 
examination report, the examiner commented that incidental 
findings of bilateral polyneuropathy and carpal tunnel 
syndrome would not be related to the inservice injury.  

It is unfortunate that available service records do not set 
forth the details of the injury which was obviously treated 
in April 1973.  However, the Veteran and his spouse have 
testified as to the nature of the injury, and there appears 
to be no reason to doubt their credibility.  Further, a VA 
examiner has offered an opinion favorable to the Veteran, 
although it also appears that the examiner suggested a search 
for additional records. 

Review of the claims file shows that the RO has taken quite a 
few steps to obtain additional records or to verify the 
injury through other sources.  The Board does not believe 
that a remand for any additional action would serve any 
useful purpose.  Based on the record as it stands, the Board 
finds that there is at least a reasonable doubt raised as to 
the etiology of the disability described by the August 2008 
examiner as disability manifested by enthesopathic findings 
at the right elbow, with mild ulnar nerve 
neuropathy/entrapment and associated right hand and arm 
symptoms.  Under such circumstances, service connection is 
warranted.  38 U.S.C.A. § 5107(b).  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in 
March 2006, the Veteran was furnished notice of the manner of 
assigning a disability evaluation and an effective date.  He 
will have the opportunity to file a notice of disagreement as 
to these "downstream" determinations after the RO issues a 
rating decision giving effect to the grant of service 
connection. 




ORDER

Entitlement to service connection is warranted for disability 
manifested by enthesopathic findings at the right elbow, with 
mild ulnar nerve neuropathy/entrapment and associated right 
hand and arm symptoms.  The appeal is granted to this extent. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


